Citation Nr: 1435602	
Decision Date: 08/11/14    Archive Date: 08/20/14

DOCKET NO.  10-40 824A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to an effective date prior to November 8, 2005 for the assignment of a 50 percent evaluation for service-connected post-traumatic headaches.

2.  Entitlement to an effective date prior to September 13, 2004 for the assignment of a 20 percent evaluation for service-connected lumbosacral strain.

3.  Entitlement to an initial evaluation in excess of 10 percent for cervical spine disability.

4.  Entitlement to an initial evaluation in excess of 10 percent for left lower extremity radiculopathy.


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R.N. Poulson, Counsel


INTRODUCTION

The Veteran served in the Marine Corps Reserve, to include active duty for training (ACDUTRA) from July 8, 1987 to September 10, 1987. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from  rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York. 

In March 2005, the RO granted service connection for degenerative disc disease of the cervical spine and assigned a 10 percent rating, effective June 17, 1999, and granted service connection for left lower extremity radiculopathy and assigned a 10 percent rating, effective May 3, 2000.  

In April 2005, the RO increased the disability rating for lumbosacral strain to 20 percent, effective September 13, 2004.  The Veteran perfected claims for an increased rating and earlier effective date for the lumbosacral strain.

In August 2007, the RO increased the disability rating for post-traumatic headaches to 50 percent, effective November 8, 2006.  The Veteran perfected claims for an increased rating and earlier effective date for the post-traumatic headaches.  He later withdrew the increased rating claim in September 2009.  The RO, however, erroneously included this withdrawn issue in a September 2010 supplemental statement of the case.  Thus, the Board finds that the issue of entitlement to a rating in excess of 50 percent for post-traumatic headaches is not in appellate status.

In February 2006 and August 2009, the Veteran testified at a hearing before a Decision Review Officer (DRO).  In August 2012, he testified at a Travel Board hearing before the undersigned Acting Veterans Law Judge.  Transcripts of all three hearings are associated with the claims file.

During the August 2012 hearing, the Veteran clarified the issues on appeal.  Specifically, he testified that he was seeking an earlier effective date for the 20 percent rating for the lumbosacral strain.  Thus, the Board finds that the increased rating issue is not in appellate status.

The issues of entitlement to secondary service connection for a bilateral knee disability and entitlement to an earlier effective date for TDIU have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The issues of entitlement to increased ratings for left lower extremity radiculopathy and cervical spine disability are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  In a July 1994 rating decision, the RO granted entitlement to service connection for lumbosacral strain and post-traumatic headaches and assigned a 10 percent evaluation for both disabilities, effective June 29, 1992.  The Veteran did not appeal that decision. 

2.  In a May 1997 rating decision, the RO continued the 10 percent ratings for the lumbosacral strain and post-traumatic headaches.  The Veteran did not appeal that decision. 

3.  In a February 2000 rating decision, the RO increased the post-traumatic headaches rating to 30 percent, effective June 17, 1999, and continued the 10 percent rating for the lumbosacral strain.  The Veteran did not appeal that decision.

4.  In an April 2005 rating decision, the RO increased the lumbosacral strain rating to 20 percent, effective September 13, 2004.  

5.  In an August 2007 rating decision, the RO increased the post-traumatic headaches to 50 percent, effective November 8, 2005.

6.  September 13, 2004 VA examinations were informal claims of entitlement to increased ratings for post-traumatic headaches and lumbosacral strain.

7.  There is no evidence in the one year prior to September 13, 2004 of very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.

8.  The record does not establish entitlement to a 20 percent rating for lumbosacral strain in the one-year period prior to September 13, 2004.


CONCLUSIONS OF LAW

1.  The criteria for an effective date of September 13, 2004, but no earlier, for the 50 percent disability rating for post-traumatic headaches have been met.  38 U.S.C.A. §§ 5107, 5110(a) (West 2002); 38 C.F.R. §§ 3.102, 3.155, 3.157, 3.400 (2013).

2.  The criteria for an effective date prior to September 13, 2004 for the assignment of a 20 percent rating for lumbosacral strain have not been met.  38 U.S.C.A. 
§ 5107, 5110(a) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.400 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  There are some claims to which the VCAA does not apply.  Livesay v. Principi, 15 Vet. App. 165, 178 (2001).  With respect to the Veteran's effective date claims, no VCAA notice is necessary because the outcome of these issues depends exclusively on documents which are already contained in the claims file.  A veteran claiming entitlement to an earlier effective date is not prejudiced by failure to provide him with VCAA notice of the law and regulations governing effective dates, if, based on the facts of the case, entitlement to an earlier effective date is not shown as a matter of law.  Nelson v. Principi, 18 Vet. App. 407, 410 (2004).

VA has obtained private treatment records and VA treatment records.  The Veteran has submitted private treatment records and statements in support of his claims.  He was afforded a VA examination for his lumbosacral strain.  He has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  See 38 C.F.R. § 3.159 (c) (2). 

In addition, the Veteran testified before a DRO in February 2006 and September 2009, and before an Acting VLJ in August 2012.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2013) requires that the hearing officer who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the hearing focused on the elements necessary to substantiate the effective date claims.  The Veteran explained why he believed earlier effective dates for the increased ratings were warranted.  Moreover the Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), or otherwise identified any prejudice in the conduct of the hearing.  As such, the Board finds that the Acting VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claims based on the current record.




II.  Effective Dates

The assignment of effective dates for increased ratings is governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.

The laws and regulations pertaining to the effective date for an increase have been interpreted as follows:  If the increase occurred within one year prior to the claim, the increase is effective as of the date the increase was "factually ascertainable."  If the increase occurred more than one year prior to the claim, the increase is effective the date of claim.  If the increase occurred after the date of claim, the effective date is the date of increase.  38 U.S.C.A. § 5110(b)(2); Harper v. Brown, 10 Vet. App. 125 (1997); 38 C.F.R. § 3.400(o)(1),(2); VAOPGCPREC 12- 98.

In addition, any communication indicating an intent to apply for a benefit under the laws administered by the VA may be considered an informal claim.  An informal claim must identify the benefits sought; and upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of the receipt of the informal claim.  38 C.F.R. § 3.155(a) (2013).  A report of examination or hospitalization that meets certain criteria will be accepted as an informal claim for an increase or to reopen provided the report relates to a disability that may establish entitlement.  38 C.F.R. § 3.157(a) (2013).

Post-Traumatic Headaches

A brief historical overview reflects that the Veteran's claim for service connection for post-traumatic headaches was granted in the July 1994 rating decision and assigned a 10 percent disability rating, effective June 29, 1992.  In the May 1997 rating decision, the RO continued the 10 percent rating.  In a February 2000 rating decision, the RO increased the disability rating for the service-connected post-traumatic headaches to 30 percent, effective June 17, 1999.  It does not appear that the Veteran appealed any of these decisions.

The current claim for an increased rating was received at the RO on April 5, 2005.  In April 2006, the RO continued the 30 percent rating.  The Veteran filed a timely appeal, and in August 2007, the RO increased the rating to 50 percent effective November 8, 2005, the date of a VA examination which noted that the Veteran had 2-3 disabling headaches per week.  

During the August 2012 hearing, the Veteran stated that the effective date for the 50 percent rating should be June 17, 1999.  Specifically, he maintains that the February 2000 rating decision is not final because he filed a timely NOD.  See Hearing Transcript at 5-6.  He testified that he "kept sending documents to the VA and they never responded."  Id. at 6.  A careful review of the record shows that the Veteran did file an NOD with the February 2000 rating decision, but only with respect to the claims of service connection for neck and shoulder conditions.  No relevant evidence was received within one year of the rating decision.  No claim remains pending in connection with the increased rating in February 2000.  Thus, the February 2000 rating decision is final.  See 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.156(b), 20.1103 (2013).

The Veteran also contends that the record contains an informal claim for an increased rating.  Specifically, he maintains that the record contains clinical evidence of incapacitating headaches 2-3 times per week prior to April 2005.  The Board agrees.  During a September 2004 VA peripheral nerves examination, the Veteran complained of throbbing and occasionally aching headaches 2-3 times per week.  The headaches reportedly lasted 24 hours.  The September 2004 examination was therefore an informal claim.  However, there is no evidence within the one year from September 13, 2003 to September 13, 2004 showing an increase in the Veteran's post-traumatic headaches.  Therefore, the effective date of the 50 percent rating assigned is September 13, 2004.  

Lumbar Spine

A brief historical overview reflects that the RO granted service connection for lumbosacral strain in a July 1994 rating decision and assigned a 10 percent rating, effective June 29, 1992.  The RO continued the 10 percent rating in May 1997 and February 2000 rating decisions.  

After receipt of additional evidence, the RO issued an April 2005 rating decision awarding a 20 percent rating for the Veteran's service-connected lumbosacral strain and assigning an effective date of September 13, 2004, the date of a VA examination which noted flexion to 49 degrees.  

During the August 2012 hearing, the Veteran stated that the effective date for the 20 percent rating should be April 1990 because private treatment records from that date support a 20 percent rating under the prior regulations.  Specifically, he maintains that private treatment records from the 1990's contain evidence of muscle spasms and loss of lumbar lordosis.

During the pendency of the Veteran's appeal, the regulations pertaining to evaluation of disabilities of the spine were amended twice.  See 67 Fed. Reg. 54345-54349 (Aug. 22, 2002) (effective September 23, 2002); see 68 Fed. Reg. 51454-51456 (Aug. 27, 2003) (effective September 26, 2003).  The changes made effective September 23, 2002 involve only changes to the rating of intervertebral disc syndrome (IVDS), evaluating this disability based on the occurrence of incapacitating episodes.  The second change, effective September 26, 2003, renumbered all of the spine diagnostic codes, and provides for the evaluation of all spine disabilities under a new General Rating Formula for Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a (2013).  Because both criteria were effective during the period of consideration for this case, the Board must determine whether the revised version is more favorable to the Veteran.  See VAOPGCPREC 7-2003.  However, even if the Board finds the revised version more favorable, the reach of the new criteria can be no earlier than the effective date of that change.  See VAOPGCPREC 3-2000. 

The Board notes that during the time period in question, the Veteran's back disability was evaluated under DC 5237 under the regulations effective from September 26, 2003.

Prior to September 2002, DC 5293, which addressed intervertebral disc syndrome, provided for an evaluation of 10 percent for mild intervertebral disc syndrome, a 20 percent evaluation for moderate intervertebral disc syndrome with recurring attacks, and a 40 percent evaluation for severe intervertebral disc syndrome with recurring attacks and intermittent relief.  Evidence of pronounced intervertebral disc syndrome with persistent symptoms compatible with sciatic neuropathy, characteristic pain, demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to the site of the diseased disc and with little intermittent relief warranted a 60 percent rating.  38 C.F.R. § 4.71a, DC 5293 (2001). 

As of September 2002, intervertebral disc syndrome was evaluated either on the total duration of incapacitating episodes over the past 12 months or by combining under 38 C.F.R. § 4.25 separate evaluations of its chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities, whichever method resulted in the higher evaluation.  The revised DC 5293 provides that an evaluation of 10 percent was assigned for incapacitating episodes lasting at least one week but less than two.  A 20 percent rating is warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  An evaluation of 40 percent is warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  For incapacitating episodes lasting at least six weeks over the prior 12 months, a 60 percent evaluation is assigned.  38 C.F.R. § 4.71a, DC 5293 (September 2002). 

Note (1) to revised DC 5293 provided that, "an incapacitating episode" is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Note (2) provides: When evaluating on the basis of chronic manifestations, evaluate orthopedic disabilities using criteria for the most appropriate orthopedic diagnostic code or codes.  Evaluate neurologic disabilities separately using criteria for the most appropriate neurologic diagnostic code or codes.  38 C.F.R. § 4.71a, DC 5293 (2003).

With respect to the rating criteria in effect prior to September 26, 2003, disabilities of the lumbar spine could be rated under DCs 5285, 5286, 5289, 5292, and 5295.  In this case, DCs 5285, 5286, and 5289 are inapplicable as DC 5285 rated residuals of fractured vertebra and DCs 5286 and 5289 rated ankylosis, which have not been shown.  38 C.F.R. § 4.71a, DCs 5285, 5286, 5289 (2003). 

Prior to September 2003, DC 5292, which addressed limitation of motion of the lumbar spine, provided for an evaluation of 10 percent when limitation of motion was slight, 20 percent when limitation of motion was moderate, and 40 percent when limitation of motion was severe.  38 C.F.R. § 4.71a, DC 5292 (2002). 

The Board notes that words such as "severe," "moderate," and "mild" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be equitable and just.

Prior to September 2003, DC 5295, which addressed lumbosacral strain, provided for a 10 percent evaluation when it was manifested by characteristic pain on motion.  A 20 percent evaluation was warranted when there was muscle spasm on extreme forward bending, and loss of lateral spine motion, unilateral, in a standing position.  A 40 percent evaluation was warranted when there was severe lumbosacral strain manifested by listing of the whole spine to the opposite side, a positive Goldthwaite's sign, marked limitation of forward bending in a standing position, loss of lateral motion with osteoarthritis changes, or narrowing or irregularity of the joint space 38 C.F.R. § 4.71a, DC 5295 (2002). 

As of September 2003, a lumbar disability is evaluated with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  A 10 percent evaluation is assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating requires thoracolumbar spine forward flexion greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less, or for favorable ankylosis of the entire thoracolumbar spine.  Unfavorable ankylosis of the thoracolumbar spine warrants a 50 percent evaluation, and unfavorable ankylosis of the entire spine is rated 100 percent disabling.  38 C.F.R. § 4.71a (2013).

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, normal extension is zero to 30 degrees, normal left and right lateral flexion is zero to 30 degrees, and normal left and right lateral rotation is zero to 30 degrees.  38 C.F.R. § 4.71a, DC 5242, Note 2.

An October 2002 VA treatment record shows that there was mild lumbosacral spasm upon examination.  Range of motion was within normal limits.  The Veteran was independent in his activities of daily living.

VA physical therapy records show that trunk range of motion was limited 25 percent in all directions in February 2003, and limited 10 percent in all directions in March 2003. 

Mild lumbosacral spasm was again noted in April and June 2003.  Range of motion was within normal limits, and the Veteran remained independent in his activities of daily living.

In July 2003, there was percussion tenderness at the left lower paralumbar muscles.  

An August 2003 MRI of the lumbar spine was normal.

The Board has reviewed the record but finds no document between the time the Veteran was notified of the February 2000 rating decision and the September 13, 2004 VA examination that could be construed as a formal or informal increased rating claim.  While the Veteran made subjective complaints of back pain during this time period, clinicians repeatedly noted full range of motion of the lumbar spine.  Although there was slight limitation of motion of the lumbar spine in February and March 2003, normal range of motion was again noted in April and June 2003.  The Board notes that treatment records during this time period primarily address the Veteran's service-connected cervical spine disability and cervical radiculopathy.  Accordingly, the proper date of claim for increase is September 13, 2004.  Thus, the Board must determine if entitlement to a 20 percent evaluation was shown between September 13, 2003 and September 13, 2004.  

The Board has carefully reviewed the evidence of record and finds that the 
facts do not establish a basis to award a 20 percent evaluation for the service-connected lumbosacral strain during this time period.  That is, the criteria for the assignment of a rating in excess of 20 percent are not met for the lumbosacral strain under either DC 5292 or 5295 because moderate limitation of motion of the lumbar spine is not demonstrated and chronic muscle spasms are not demonstrated.  In fact, these treatment records contain no evidence concerning the Veteran's lumbosacral strain between August 2003 and September 2004.  In any event, given that the Veteran's forward flexion was predominantly normal immediately prior to this time period, and there was no reported effect on the activities of daily living, the overall disability picture more nearly approximates that of moderate limitation of motion, warranting no more than a 20 percent rating under the old criteria.

Nor is the evidence reflective of moderate disability with recurring attacks of IVDS, such as to warrant a 20 percent evaluation under DC 5293, effective prior to September 26, 2003.  While lumbar spine spasm was noted on occasion, there is no evidence of postural abnormality such as to warrant a 20 percent rating under DC 5295.  Thus, the evidence dated within the year prior to September 13, 2004 does not demonstrate a factually ascertainable increase in the severity of the Veteran's condition.  As such, the proper effective date for the assignment of a 20 percent rating for lumbosacral strain is September 13, 2004.  See 38 C.F.R. § 3.400.

The preponderance of the evidence is against the assignment of an earlier effective date.  There is no doubt to be resolved; and an effective date prior to September 13, 2004 is not warranted.  See 38 C.F.R. § 5107(b); Gilbert, 1 Vet. App. at 54-56.


ORDER

Entitlement to an effective date of September 13, 2004, but no earlier, for the assignment of a 50 percent evaluation for service-connected post-traumatic headaches is granted.

Entitlement to an effective date prior to September 13, 2004 for the assignment of a 20 percent evaluation for service-connected lumbosacral strain is denied.


REMAND

Manlincon 

In its March 2005 decision, the RO granted service connection for left lower extremity radiculopathy and assigned a 10 percent disability rating.  The Veteran was notified of the decision by a letter dated that same month.  In a May 2005 letter, the Veteran disagreed with the disability rating.  Specifically, he stated that he had incomplete paralysis below the left knee.  In a letter dated later that month, the RO acknowledged that it had received the Veteran's NOD as to the left lower extremity issue.  

A statement of the case (SOC) is required when a claimant protests a determination.  38 C.F.R. § 19.26  (2013).  To date, no SOC has been furnished concerning the Veteran's disagreement with the RO's March 2005 10 percent disability rating, or at least no SOC has been associated with the claims file that is before the Board.  Therefore, remand is required for the issuance of an SOC regarding the issue of entitlement to an initial disability rating in excess of 10 percent for left lower extremity radiculopathy.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  The SOC must be issued unless the Veteran's claim is resolved, such as by a complete grant of the benefit sought, or withdrawal of the NOD.

The remanding of this issue must not be read as an acceptance of jurisdiction over the same by the Board.  The Board may only exercise jurisdiction over an issue after an appellant has filed both a timely NOD to a decision denying the benefit sought and a timely substantive appeal after issuance of a SOC.  38 U.S.C.A. 
§ 7105 (West 2002); Roy v. Brown, 5 Vet. App. 554 (1993).  The RO should return the issue to the Board only if the Veteran perfects his appeal in accordance with the provisions of 38 U.S.C.A. § 7105.

Increased Rating - Cervical Spine

The Board notes that the most recent VA spine examination was conducted in November 2005.  The Veteran should be scheduled for a new VA spine examination to determine the current severity of the service-connected cervical spine disability.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA spine examination to determine the current severity of the Veteran's cervical spine disability.  The entire claims file must be made available to the examiner for review in conjunction with the examination.  All tests and studies that the examiner deems necessary should be performed.  The examiner should do the following:

(a) Conduct range of motion studies of the cervical spine including after repetitive movement accounting for any limitations due to pain, weakness, fatigability, or incoordination. 

(b) State whether the Veteran has ankylosis in the cervical spine. 

(c) Assess whether the Veteran has had any incapacitating episodes due to flare-ups in the cervical spine in the past 12 months, and if so, the duration of such episodes. 

(d) Separately assess any neurological impairment as a result of the cervical spine disability, and state whether any impairment is analogous to mild, moderate, or severe incomplete paralysis. 

(e) Assess whether the cervical spine disability renders the Veteran unemployable.

The examiner should provide a complete rationale for any opinion offered.

2. Issue an SOC addressing the issue of entitlement to an initial disability rating in excess of 10 percent for left lower extremity radiculopathy.  The Veteran must be advised of the time limit in which he may file a substantive appeal.  38 C.F.R. § 20.302(b) (2013).  This issue should be returned to the Board for further appellate consideration only if an appeal is properly perfected.

3. Thereafter, readjudicate the issue of entitlement to an initial rating in excess of 10 percent for cervical spine disability.  If the benefit sought on appeal remains denied, issue the Veteran a supplemental statement of the case and allow a reasonable opportunity to respond.  No action is required of the appellant until he is notified.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
Thomas H. O'Shay 
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


